PALMER, J.
In this declaratory judgment action, Darrell Hunter, his wife Phyllis, his son Thomas, and his father Phineas (hereinafter collectively referred to as “the Hunters”), appeal the final order entered by the trial court ruling that they failed to establish that they were entitled to receive a homestead exemption from ad valorem taxation on various properties which they own in Volusia County.1 The trial court ruled that, due to the Hunters’ failure to establish an entitlement to receive exemption status, the Volusia County Property Appraiser was correct in denying their requests for homestead exemptions for the tax year 1997, in removing the homestead exemptions previously granted to the Hunters for the previous 10 years, and in imposing statutory penalties and interest related thereto. As to the issues decided by the trial court in the final judgment, we find no reversible error and therefore affirm. However, the Hunters correctly assert that the final judgment fails to definitively rule on Thomas Hunter’s claim with regard to property located on South Oleander Avenue and Phineas Hunter’s claim with regard to property located on Division Street. Accordingly, this matter is remanded with directions to the trial court to issue a ruling on the claims raised in the petition regarding the South Oleander Avenue and Division Street properties.
AFFIRMED in part, and REMANDED with instructions.
SHARP, W. and GRIFFIN, JJ„ concur.

. See Art. VII, § 6, Fla. Const.